         Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 1 of 6




          In the United States Court of Federal Claims
                                           No. 18-967
                                       Filed: July 29, 2019

                                              )
 BRENDA MORECRAFT, et al.,                    )
                                              )
                       Plaintiffs,            )
                                              )      Failure to State a Claim; RCFC 12(b)(6);
           v.                                 )      Lack of Subject-Matter Jurisdiction;
                                              )      RCFC 12(b)(1)
 THE UNITED STATES,                           )
                                              )
                       Defendant.             )
                                              )

Christopher Joseph Trombetta, Office of Christopher J. Trombetta, Mansfield, MA, counsel for
plaintiffs.

Antonia Ramos Soares, U.S. Department of Justice, Civil Division, Washington, D.C., counsel
for defendant.

                                     OPINION AND ORDER

SMITH, Senior Judge

         On July 6, 2018, plaintiffs filed their Complaint with this Court. See generally
Complaint. Plaintiffs then submitted an amended complaint on December 17, 2018. See
generally Amended Complaint (hereinafter “Am. Compl.”). In their Amended Complaint,
plaintiffs allege, inter alia, that the United States Department for Veterans’ Affairs (“VA”)
underpaid them and similarly situated persons. They allege that the Providence, Rhode Island
VA Medical Center did not secure a special pay rate or conduct a local labor survey, and as a
result, their salaries have been lower than comparable employees of different VA locations.
Additionally, plaintiffs allege that the VA has not paid them overtime wages. Plaintiffs seek
money damages in the amount of $52 million. On March 11, 2019, defendant filed its motion to
dismiss pursuant to Rules 12(b)(6) and 12(b)(1) of the Rules of the Court of Federal Claims
(“RCFC”). For the following reasons, the Court grants defendant’s Motion to Dismiss.

    I.     Background

        Plaintiffs, Brenda Morecraft and Kristin Melendez, are both Licensed Practical Nurses
(“LPNs”) and GS 6 employees who work at the VA Community Based Outpatient Clinic
(“CBOC”) in Hyannis, Massachusetts. See Am. Compl. at 2. The CBOC is governed by its
parent, VA Medical Center in Providence, Rhode Island (“PVAMC”). Id. Plaintiffs each
receive a salary of $49,464 per year. Id. at 4. Ms. Morecraft has worked at the VA for over ten
years, and Ms. Melendez has worked at the VA for over three years. Id.
          Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 2 of 6




        The salaries of LPNs at the Plymouth, Massachusetts VA CBOC—which is 22 miles
from Hyannis—are $13,770 more than plaintiffs’ current salaries. Id. at 4. Additionally,
plaintiffs claim that officials at the Hyannis CBOC “have stated on numerous occasions that the
amounts paid to Ms. Morecraft and Ms. Melendez are grossly deficient.” Id. at 6. For example,
the Associate Chief of Hyannis CBOC, Dr. Monty Vanbeber, stated that “the LPN pay is at least
ten thousand dollar [sic] less than private sector so we don’t even bother advertising.” Id. The
VA’s Patient Aligned Care Team model “indicates that the Hyannis facility should have five
LPNs but currently only employs two because additional LPNs cannot be recruited.” Id. at 7.
Employees of the Hyannis CBOC have been paid according to a pay table for Narragansett,
Rhode Island. Id. at 5. In comparison, the pay table for Providence, Rhode Island, provides for
higher salaries. Am. Compl. at 8.

        On several occasions, plaintiffs contacted VA officials about their low salaries. Id. at 5–
6. In a letter dated March 27, 2018, Susan A McKenzie, Medical Director of PVAMC, stated
that “there is no significant pay disparity between the salary survey data and the current pay table
for the Hyannis CBOC,” therefore, “a change to the special salary rate is not needed at this
time.” Plaintiff’s Opposition to Defendant’s Motion to Dismiss Amended Complaint
(hereinafter “Pl. Resp.”), Exhibit B (March 27, 2018 Letter). In a letter to Congressman Keating,
Peter Shelby, Assistant Secretary for Human Resources and Administration for the VA, stated
that the “CBOC [in Hyannis] is not experiencing recruitment or retention issues . . . [and]
competitive adjustments to LPN pay in Hyannis are not justifiable at this time.” Id., Exhibit D
(Letter to Congressman Keating). Also, in an email dated April 8, 2018, Jessica Bonjorni, Chief
Officer of VHA’s Workforce Management & Consulting, stated that “there is no evidence to
support that the salary rates established for LPNs at the Hyannis CBOC are in violation of
regulation or policy.” Id., Exhibit E (April 8, 2018 Letter).

        Ms. Melendez sent a Freedom of Information Request (“FOIA”) asking for copies of the
labor surveys pertaining to the PVAMC over the last twelve years. Am. Compl. at 7. On
February 23, 2018, the VA sent Ms. Melendez a survey conducted by Korn Ferry, which stated
that there was “insufficient data to report” in its comparison of Hyannis LPNs and private sector
positions. Id. at 8, Exhibit J (Korn Ferry Survey). The survey lists the average salary of LPNs in
Hyannis. Id., Exhibit J.

    II.     Standard of Review

        This Court’s jurisdiction is primarily defined by the Tucker Act, which waives sovereign
immunity of the United States for claims—not sounding in tort—that are founded upon the
Constitution, an Act of Congress, an executive department regulation, or an express or implied
contract with the United States. See 28 U.S.C. § 1491(a)(1). The Tucker Act is merely a
jurisdictional statute and “does not create any substantive right enforceable against the United
States for money damages.” United States v. Testan, 424 U.S. 392, 398 (1976). Rather, to fall
within the scope of the Tucker Act, “a plaintiff must identify a separate source of substantive law
that creates the right to money damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed.
Cir. 2005) (en banc in relevant part).


                                                 2
           Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 3 of 6



        A complaint should be dismissed for failure to state a claim upon which relief can be
granted “when the facts asserted by the claimant do not entitle him [or her] to a legal remedy.”
Lindsay v. United States, 295 F.3d 1252, 1257 (Fed. Cir. 2002) (citing Boyle v. United States,
200 F.3d 1369, 1372 (Fed. Cir. 2000)). When deciding a motion to dismiss under RCFC
12(b)(6), “the court must accept as true the complaint’s undisputed factual allegations and should
construe them in a light most favorable to plaintiff.” Bristol Bay Area Health Corp. v. United
States, 110 Fed. Cl. 251, 259 (2013). To survive a motion to dismiss the complaint must meet
the plausibility standard, which means the “complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). For a
claim to be plausible, it must contain well-pled factual allegations “respecting all the material
elements necessary to sustain recovery under some viable legal theory.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 562 (2007).

    III.    Discussion

        In Counts I through IV of their Amended Complaint, plaintiffs allege that the VA failed
to secure a special rate and conduct a local labor survey, as obligated by 5 U.S.C. § 5305 and 38
U.S.C. §§ 7404, 7455. See generally Am. Compl. As a result, plaintiffs, and similarly situated
VA employees, have allegedly been underpaid and are entitled to $13 million. Id. at 12–14.
They argue that their pay—and other VA employees’ pay—is based on either a special rate
determined by a local labor market survey or on the fixed rate locality pay percentage, whichever
is higher. Id. at 3. They further contend that the VA is required to calculate the special rate and
locality pay on an annual basis, which is done by comparing VA salaries to comparable positions
in the private sector. Id. They allege that they have not received an increase in pay because the
PVAMC has failed to conduct a labor survey for the last ten to twelve years. Id. at 3.

         In 1946, Congress created the Veterans Health Administration and established a separate
personnel system “to increase recruitment and retention of VA medical employees.” Athey v.
United States, 78 Fed. Cl. 157, 158 (2007). The separate personnel system, title 38, gives the
Secretary of Veterans Affairs authority over the VA’s personnel matters. Id. at 158–59.
“Chapter 74 of title 38 authorizes the VA Secretary to hire three categories of employees.”
Adams v. United States, 99 Fed. Cl. 700, 704 (2011). The first category is exclusively governed
by title 38 and includes “[p]hysicians, dentists, podiatrists, chiropractors, optometrists, registered
nurses, physician assistants, and expanded-function dental auxiliaries.” See id.; 38 U.S.C. §
7401(1). The second category of VA employees are considered “hybrids” because they are
governed by both title 38 and title 5, which oversees general federal civil service employees. See
Adams, 99 Fed. Cl. at 704. This category is defined under 38 U.S.C. § 7401(3), which lists
various health professionals. See id. The third category is governed exclusively under title 5
because they are General Schedule civil service employees. See id.

       Plaintiffs are part of the second category because LPNs are listed under 38 U.S.C. §
7401(3). As such, their employment is governed by titles 5 and 38. Adams, 99 Fed. Cl. at 704.
The special pay statute under title 5 states:



                                                  3
          Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 4 of 6



       Whenever the Office of Personnel Management finds that the Government’s
       recruitment or retention efforts with respect to 1 or more occupation in 1 or more
       areas or locations are, or are likely to become, significantly handicapped . . . the
       Office may establish . . . higher minimum rates of pay for 1 or more grades or
       levels, occupational groups, series, classes, or subdivisions thereof, and may make
       corresponding increases in all rates of the pay range for each such grade or level.

5 U.S.C. § 5305(a)(1) (emphasis added). Office of Personnel Management (“OPM”) further
stated that “OPM may increase the minimum rates of pay . . . when it is necessary to address
existing or likely significant recruitment or retention difficulties.” 5 C.F.R. § 530.304(a). OPM
may also establish, or increase, a special rate at a request from an agency only after the agency
official has certified that “special rates are necessary to ensure adequate staffing levels to
accomplish the agency’s mission.” 5 C.F.R. § 530.305(a). When evaluating an agency’s
request, OPM may consider several factors, including “[t]he nature of the existing labor market.”
5 C.F.R. § 530.306(a).

        The increase in basic pay statute under title 38 states “when the Secretary determines it to
be necessary in order to obtain or retain the services of persons described in paragraph (2), the
Secretary may increase the minimum, intermediate, or maximum rates of basic pay authorized
under applicable statutes and regulations.” 38 U.S.C. § 7455(a)(1). Furthermore, increases in
rates of basic pay may be made only in order:

       (1) to provide pay in an amount competitive with, but not exceeding, the amount
           of the same type of pay paid to the same category of personnel at non-Federal
           facilities in the same labor market;

       (2) to achieve adequate staffing at particular facilities; or

       (3) to recruit personnel with specialized skills, especially those with skills which
           are especially difficult or demanding.

38 U.S.C. § 7455(b). The VA Handbook restricts increases in rates of basic pay to situations in
which “all recruitment possibilities have been exhausted and full attention has been given to
addressing any retention consideration such as working conditions and duty assignments.” VA
Handbook 5007/52, Part VI, Chapter 6 § 1(c). Thus, a VA employee is entitled to an increase in
a rate of basic pay only if the Secretary has found that there is a retention or recruitment issue at
the facility and all other remedies have been exhausted.

        Plaintiffs’ claims under titles 5 and 38 must be dismissed because they did not establish
that they are entitled to a special rate or an increase in rate of basic pay. Plaintiffs do not cite,
nor allege, that either OPM or the Secretary of the VA have found there to be a retention or
recruitment issue at the Hyannis CBOC. See generally Am. Comp. Rather plaintiffs base their
claim that there is a recruitment problem on statements from officials that work at the Hyannis
PVOC. See id. at 6–7. These statements are irrelevant to their claim because the OPM, the
Secretary of the VA, and Human Resource Management Officers of the VA are the only officials
designated to make this formal assessment. See 5 U.S.C. § 5301(a)(1); see also 38 U.S.C. §

                                                  4
          Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 5 of 6



7455(a); see also VA Handbook 5007/46, Part VI, Chapter 6 § 4(d). Plaintiffs actually provided
a letter from Peter Shelby, Assistant Secretary for Human Resources and Administration for the
VA, that stated that the “CBOC [in Hyannis] is not experiencing recruitment or retention
issues . . . [and] competitive adjustments to LPN pay in Hyannis are not justifiable at this time.”
Pl. Resp., Exhibit D. As such, plaintiffs failed to “state a claim to relief that is plausible on its
face,” Twombly, 550 U.S. at 570, because they failed to demonstrate that they are entitled to a
special rate or an increase in rate of basic pay. Additionally, plaintiffs claim that the government
violated the law by not conducting local labor surveys to determine retention and recruitment
issues. See Am. Compl. at 12–13. This argument also fails to state a claim upon which relief
can be granted because neither title 5 nor title 38 require the government to conduct a local labor
survey when determining the existence of a retention or recruitment issue. See 5 U.S.C. § 5301;
see also 38 U.S.C. § 7455. For such reasons, Counts I through IV of plaintiffs’ Amended
Complaint are dismissed.

        In Count V, plaintiffs allege that the “VA has failed to pay plaintiffs overtime wages
exceeding $9,000,000.” Id. at 14. As such, plaintiffs claim entitlement to this amount pursuant
to the Fair Labor Standards Act. Id. (citing 29 U.S.C. § 201). Similarly, in Count VI, plaintiffs
allege that the VA has failed to pay them $30,000,000 for overtime wages, which plaintiffs are
entitled to under the Fair Labor Standards Act (“FLSA”). Id. (citing 29 U.S.C. § 201). The
FLSA requires overtime compensation for work performed in excess of forty hours per week “at
rates not less than one and one-half times the regular rate at which he is employed.” 29 U.S.C. §
207(b)(2). To prevail on a FLSA claim for overtime pay, plaintiffs must establish two elements.
See Bull v. United States, 68 Fed. Cl. 212, 220 (2005). First, “plaintiffs must establish that each
activity for which overtime compensation is sought constitutes ‘work.’” Id. To constitute work,
“plaintiff must prove that the activity was (1) undertaken for the benefit of the employer; (2)
known or reasonably should have been known by the employer to have been performed; and (3)
controlled or required by the employer.” McClendon v. United States, 127 Fed. Cl. 654, 657
(2016) (citing 5 C.F.R. §§ 551.401(a), 551.104, 551.402(a)). Second, plaintiffs must prove that
the hours worked are actually compensable. Bull, 68 Fed. Cl. at 220. To be compensable, the
amount of time “claimed by the plaintiffs must not be de minimis, and must be reasonable in
relation to the principal activity.” Id.

        Plaintiffs’ FLSA claims are dismissed because they did not plead factual allegations
“respecting all the material elements necessary to sustain recovery” under the FLSA. See e.g.
Twombly, 550 U.S. at 562. In their Amended Complaint, plaintiffs simply make a naked
assertion that the “VA has failed to pay plaintiffs overtime wages exceeding $9,000,000.” Am.
Compl. at 14. Such assertions are inadequate to state a claim because “[n]aked assertions devoid
of ‘further factual enhancement’” are insufficient to state a claim. Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 557). As such, Count V and Count VI of plaintiffs’ Amended
Complaint are dismissed.

       Throughout their Complaint plaintiffs hint at fraud or misrepresentation on the part of the
VA. See generally Am. Compl. For example, plaintiffs allege that “[t]hey have been given a
myriad of baseless and incorrect excuses as to the deficit . . . [and that the PVAMC] has engaged
in conduct consisting of lies and attempts to defraud [plaintiffs] to the additional special rate or
supplemental pay which they have been entitled.” Id. at 5. Moreover, plaintiffs allege that the

                                                  5
          Case 1:18-cv-00967-LAS Document 30 Filed 07/29/19 Page 6 of 6



“[PVAMC] is intentionally causing the figures to appear too low.” Id. at 8. To the extent
plaintiffs raise any fraud or misrepresentation claims in their Amended Complaint, the Court
dismisses these claims for lack of jurisdiction pursuant to RCFC 12(b)(1).

      On July 10, 2019, plaintiffs filed a motion for leave to file a supplemental memorandum.
Defendant filed its Response to plaintiffs’ Motion for Leave to File a Supplemental Brief
(“Response”) on July 12, 2019. As defendant points out in its Response, plaintiffs Supplemental
Memorandum merely relitigates issues that the parties addressed under defendant’s Motion to
Dismiss. Accordingly, the Court must deny plaintiffs’ Motion for Leave to file a Supplemental
Memorandum.

    IV.    Conclusion

        For the reasons set forth in this opinion, defendant’s Motion to Dismiss is GRANTED,
and plaintiffs’ claims are DISMISSED pursuant to RCFC 12(b)(6) for failure to state a claim
upon which relief can be granted. Additionally, plaintiffs’ Motion for Leave to File
Supplemental Memorandum is DENIED. The Clerk is hereby directed to enter judgment
consistent with this opinion.

       IT IS SO ORDERED.


                                                   s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge




                                               6
